J-S29023-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CURTIS R. JONES                            :
                                               :
                       Appellant               :   No. 3492 EDA 2018

             Appeal from the PCRA Order Entered October 24, 2018
     In the Court of Common Pleas of Delaware County Criminal Division at
                       No(s): CP-23-CR-0001758-2002


BEFORE: BENDER, P.J.E., LAZARUS, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY LAZARUS, J.:                                FILED JULY 08, 2019

        Curtis R. Jones appeals pro se from the order, entered in the Court of

Common Pleas of Delaware County, dismissing his petition filed pursuant to

the Post-Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. Upon

careful review, we affirm.

        On July 27, 2005, a jury convicted Jones of first-degree murder1 and

robbery.2    On September 7, 2005, the trial court sentenced Jones to life

imprisonment without parole for first-degree murder and a consecutive term

of 66 to 132 months’ incarceration for robbery. On direct appeal, this Court

vacated Jones’s judgment of sentence, finding the evidence seized was the

result of an illegal search, Commonwealth v. Jones, 928 A.2d 1054 (Pa.

Super. 2007), but the Pennsylvania Supreme Court reversed this Court’s
____________________________________________


1   18 Pa.C.S. § 2502
2   18 Pa.C.S. § 3701
J-S29023-19



decision and reinstated the judgment of sentence.        Commonwealth v.

Jones, 988 A.2d 649, 657 (Pa. 2010).       The United States Supreme Court

denied Jones’s petition for writ of certiorari on October 4, 2010. Jones v.

Pennsylvania, 562 U.S. 832, (2010).

      On November 3, 2010, Jones filed his first PCRA petition pro se, which

the PCRA court dismissed on June 2, 2011. This Court affirmed the PCRA

court’s order, 1590 EDA 2011 (Pa. Super. July 29, 2013), and the

Pennsylvania Supreme Court denied Jones’s petition for allowance of appeal.

675 MAL 2013 (Pa. Super. January 21, 2014).

      Jones filed the instant pro se PCRA petition, his second, on October 13,

2016, claiming ineffective assistance of counsel for failing to properly convey

a guilty plea offer. The PCRA court dismissed the PCRA petition as untimely

on October 24, 2018, and Jones filed a timely appeal to this Court on

November 29, 2018.

      Preliminarily, we must consider the timeliness of Jones’s petition. The

timeliness of a PCRA petition implicates the jurisdiction of the PCRA court.

Commonwealth v. Williams, 35 A.3d 44, 52 (Pa. Super. 2011). No court

has jurisdiction to hear an untimely PCRA petition.     Id.   A PCRA petition,

including a second or subsequent petition, must be filed within one year of the

date the underlying judgment of sentence becomes final unless one of the




                                     -2-
J-S29023-19



three statutory exceptions applies.3 42 Pa.C.S.A § 9545(b)(1)(i-iii); see also

Commonwealth v. Bretz, 830 A.2d 1273, 1275 (Pa. Super. 2003).                    A

petition invoking one of the exceptions must be filed within 60 days of the

date the claim could have been presented. 42 Pa.C.S.A § 9545(b)(2).4 A

judgment is deemed final “at the conclusion of direct review, including

discretionary review in the Supreme Court of the United States and the

Supreme Court of Pennsylvania, or at the expiration of time for seeking

review.” 42 Pa.C.S.A § 9545(b)(3); Commonwealth v. Pollard, 911 A.2d
1005, 1007 (Pa. Super. 2006).
____________________________________________


3   The statutory exceptions to the time-bar are as follows:

        (i) the failure to raise the claim previously was the result of
        interference by government officials with the presentation of the
        claim in violation of the Constitution or laws of this Commonwealth
        or the Constitution or laws of the United States;

        (ii) the facts upon which the claim is predicated were unknown to
        the petitioner and could not have been ascertained by the exercise
        of due diligence; or

        (iii) the right asserted is a constitutional right that was recognized
        by the Supreme Court of the United States or the Supreme Court
        of Pennsylvania after the time period provided in this section and
        has been held by that court to apply retroactively.

42 Pa.C.S.A § 9545(b)(1)(i)-(iii).

4 In 2018, the legislature amended the PCRA to extend the previous 60-day
limitation for time-bar exceptions to one year. See 2018, Oct. 24, P.L. 894,
No. 146, § 2, effective in 60 days (Dec. 24, 2018). This extension only applies
to claims arising one year before the effective date of this section, i.e.,
December 24, 2017, or thereafter. Because Jones filed his petition on October
13, 2016, and his claim arose before then, the 60-day time limit applies to his
claim.

                                           -3-
J-S29023-19



      Jones attempts to circumvent the jurisdictional time-bar by pleading the

newly-discovered-facts exception under Section 9545(b)(1)(ii).             Jones

contends he was unaware he rejected a plea offer, and defense counsel was

ineffective in failing to articulate the terms to which Jones was agreeing. Brief

of Appellant, at 13. He argues the transcript of a 2004 on-the-record pre-trial

hearing before the trial judge in which he rejected a guilty plea offer was an

“unknown fact” because he was unaware of and unable to discover the plea

offer until 2017. Id. at 27.

      Jones’s underlying claim for relief, counsel’s alleged failure to properly

convey a plea offer to Jones before trial, cannot itself be the newly-discovered

fact establishing the exception. See Commonwealth v. Gamboa-Taylor,

753 A.2d 780, 785 (Pa. 2000) (“conclusion that previous counsel was

ineffective is not a newly discoverable ‘fact’ entitling Appellant to the benefit

of the exception for after-discovery evidence”). Moreover, Jones cannot claim

the plea offer was unknown to him because the transcript of his pre-trial

hearing shows the court made sure he was aware he was rejecting the

Commonwealth’s offer.      See N.T. Colloquy, 6/30/14, at 3-4; see also

Commonwealth v. Abu-Jamal, 941 A.2d 1263, 1269 (Pa. 2008) (holding

fact not newly discovered because Appellant was in court when fact was

presented).

      Because Jones fails to establish an exception under Section 9545(b)(1),

his petition is untimely, and the PCRA court lacked jurisdiction.

      Order affirmed.

                                      -4-
J-S29023-19


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/19




                          -5-